Citation Nr: 1826296	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-35 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the U.S. Army from October 1950 to September 1952 and September 1954 to October 1972 with service in the Republic of Vietnam and additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a hearing before the Board on his December 2012 VA Form 9.  However, in a subsequent communication received in March 2018, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of TDIU by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

The Veteran perfected his appeal of the December 2009 rating decision denying TDIU.  In March 2018, the Veteran submitted a written statement indicating that he wished to withdraw his pending appeals.  TDIU was the only issue on appeal at the time of this correspondence.  The Veteran's withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(1), (3) (2017).  As he has withdrawn this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the TDIU claim, and it is dismissed.


ORDER

The appeal of entitlement to TDIU is dismissed.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


